In a proceeding pursuant to" CPLR article 78 to review the respondent’s denial of a variance, petitioner appeals from a judgment of the Supreme Court, Nassau County (Meade, J.), dated June 28, 1983, which dismissed the petition. 11 Judgment affirmed, without costs or disbursements. 11 Special Term properly dismissed the petition as untimely served (Town Law, § 267, subd 7; see Matter of Town of Clinton v Dumais, 69 AD2d 836; cf. Pagliaroli v Zoning Bd., 66 AD2d 997). Mangano, J. P., O’Connor, Boyers and Eiber, JJ., concur.